PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SAUTER et al.
Application No. 14/147,092
Filed: 3 Jan 2014
For: METHOD AND SYSTEM FOR IMPLEMENTING AN INVESTMENT COMPANY THAT ISSUES A CLASS OF CONVENTIONAL SHARES AND A CLASS OF EXCHANGE-TRADED SHARES IN THE SAME FUND
:
:
:
:	DECISION ON PETITION
:	UNDER 37 CFR § 1.181
:
:
:
:



This is a decision on the “Request for Supplementary Action and Letter Notifying of Defect in Official Action” filed April 12, 2021 requesting a supplementary Office action to the Office action mailed in March 31, 2021.

The petition is DISMISSED AS MOOT in light of the supplementary Office action mailed September 24, 2021.

Background

December 30, 2020: A Request for Continued Examination with no claim amendments and 22 pages of arguments was filed.
March 31, 2021: A non-final Office action was mailed.
April 12, 2021: The instant petition was filed requesting a supplementary Office action.
September, 24, 2021: A supplementary non-final Office action was mailed restarting the period for response.

Discussion

In the petition filed on April 12, 2021, Petitioner argues that the Office action mailed on March 31, 2021 contained various defects that affected Petitioner’s ability to reply to the Office action.  These defects included incomplete rejections, improper finality, and failure to respond to arguments.

In view of the fact that a supplementary non-final Office action was mailed on September 24, 2021, Petitioner’s request for a supplementary Office action is considered moot.

Conclusion

In view of the above, Petitioner’s request on April 12, 2021 is DISMISSED AS MOOT.  

The application has been returned to Art Unit 3691 to await a response to the Office action mailed September 24, 2021.

Any inquiries related to this decision may be directed to Kevin Flynn, Quality Assurance Specialist, at (571) 270-3108.




_/DEBORAH J REYNOLDS/  Acting Director of Art Unit 3600                                                                                                                                                                                                      ______________________
Deborah Reynolds, Acting Director
Technology Center 3600
(571) 272-0734

/K.H.F./ 12/3/2021